The Honourable Ken Krawetz Deputy Premier Minister of Finance SASKATCHEWAN PROVINCIAL BUDGET 10-11 BALANCED. FORWARD-LOOKING. RESPONSIBLE. SUPPLEMENTARY ESTIMATES NOVEMBER SASKATCHEWAN Supplementary Estimates – November For the Fiscal Year Ending March 31 General Revenue Fund Supplementary Estimates - November Table of Contents Introduction 3 Statement of Operations and Accumulated Deficit 5 Statement of Change in Net Debt 5 Growth and Financial Security Fund 5 Schedule of Budgetary Appropriation 6 Schedule of Budgetary Appropriation and Expense 7 Schedule of Capital Investments 8 Schedule of Budgetary Appropriation by Classification 9 Schedule of Lending and Investing Disbursements 10 Debt Redemption 10 Budgetary Appropriation - Executive Branch of Government Advanced Education, Employment and Immigration 11 Agriculture 11 Corrections, Public Safety and Policing 12 Education 12 Energy and Resources 12 Enterprise and Innovation Programs 13 Environment 13 Health 13 Information Technology Office 14 Justice and Attorney General 14 Social Services 14 Budgetary Appropriation - Legislative Branch of Government Chief Electoral Officer 15 Children's Advocate 15 Conflict of Interest Commissioner 15 Information and Privacy Commissioner 15 Ombudsman 16 Summary - Budgetary Appropriation 16 Lending and Investing Activities Advanced Education, Employment and Immigration 16 Saskatchewan Water Corporation 16 SaskEnergy Incorporated 17 Summary - Lending and Investing Activities 17 Sinking Fund Payments 17 Growth and Financial Security Fund 17 1 Introduction The 2010-11 Supplementary Estimates – November are prepared in accordance with Section 12(1) of The Financial Administration Act, 1993 and therefore“ include the estimated increases in 2010-11 “To Be Voted” and “Statutory” expenditures, loans, advances or investments to be paid from the General Revenue Fund (GRF). The funding requests reflect the additional commitments that the government has or will undertake during the fiscal year. The requested funding is the net amount required after reallocating voted appropriations not required in other areas of the Vote. The additional funding contained in the 2010-11 Supplementary Estimates – November includes appropriations already provided by special warrants.The Financial Administration Act, 1993 requires that special warrant appropriations be “submitted to the Legislative Assembly as part of the next Appropriation Act that is not an Act for interim supply”. The 2010-11 Supplementary Estimates – November contain financial statements and schedules similar in format to those included in the 2010-11 Estimates and incorporate estimated changes in revenue, expenditure and loan disbursements. The detail section of the 2010-11 Supplementary Estimates – November follows the similar Vote (ministry or Crown organization), subvote (major program area) and allocation (component of a subvote) as the 2010-11 Estimates. The subvote descriptions provided in the 2010-11 Estimates apply to the 2010-11 Supplementary Estimates – November.Subvote descriptions may be expanded by the explanation for the additional funding provided by the Supplementary Estimates. Descriptions for new votes and subvotes are incorporated into the explanation for the additional funding. The Principles and Concepts, Accounting Policies and Glossary of Terms outlined in the 2010-11 Estimates apply to the 2010-11 Supplementary Estimates – November. 3 Statement of Operations and Accumulated Deficit (thousands of dollars) Original Revised Estimated Estimated Change 2010-11 2010-11 2010-11 Revenue Expense Pre-Transfer Surplus (Deficit) ) Transfer (to) Growth and Financial Security Fund - ) ) Transfer from Growth and Financial Security Fund - ) Surplus Accumulated Deficit, Beginning of Year ) ) - Accumulated Deficit, End of Year ) ) 1
